Citation Nr: 9905703	
Decision Date: 02/26/99    Archive Date: 03/03/99

DOCKET NO.  97-03 442	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio





THE ISSUE

Entitlement to an increased rating for Lyme disease, 
currently evaluated as 20 percent disabling.  





ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1990 to 
February 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for Lyme 
disease and found it to be noncompensable.  The veteran was 
hospitalized for treatment of Lyme disease, and by rating 
decision issued in November 1996, the RO granted a temporary 
100 percent evaluation from September 9, 1996 to October 31, 
1996.  A 20 percent disability rating was assigned 
thereafter.  

The Board remanded the matter to the RO for additional 
development in March 1997.  In the interim, the veteran moved 
and the case was transferred to the Cleveland, Ohio RO.  


REMAND

In its previous Remand, the Board noted that the symptoms 
associated with the veteran's Lyme disease appeared to be 
neurological in nature.  Furthermore, a separate diagnostic 
code for the disease was established during the pendency of 
her appeal.  As such, the Board returned the case to the RO 
and requested that she be scheduled for a VA examination with 
a specialist familiar with the treatment of Lyme disease.  
The Remand further specified that additional examinations 
were to be scheduled depending on the findings of the first 
examination.  

In a March 1997 VA examination, the examiner, a registered 
nurse, concluded that there was no current active Lyme 
disease, and the veteran was referred to a neurologist for 
additional work-up.  A neurological examination was scheduled 
for the veteran in May 1998.  She failed to report.  In June 
1998, the RO sent a letter to the veteran asking if she was 
willing to report for another examination.  She was also 
advised that if she failed to report for such examination, 
the Board would make a decision based on the evidence of 
record and that it could adversely effect her appeal.  She 
did not reply.  A report of contact related that the veteran 
was phoned at home on two occasions on October 23, 1998.  
There was no answer.  In an October 1998 supplemental 
statement of the case, the RO continued the denial of a 
rating in excess of 20 percent for the veteran's service-
connected Lyme disease.  However, 38 C.F.R. § 3.655(b) was 
not referenced.  This regulation provides that when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record; and if it is 
a claim for an increased rating, it should be denied.  
38 C.F.R. § 3.655(b) (1998).  

In Stegall v. West, 11 Vet. App. 268 (1998), the Court held 
that a remand by the Court or the Board confers on a veteran 
(or claimant) the right to compliance with the remand orders, 
as a matter of law, and the Secretary of Veterans Affairs has 
a concomitant duty to ensure compliance with the terms of a 
remand.  Nonetheless, the duty to assist is not a one-way 
street, and a veteran has a corresponding duty to provide 
requested information in a timely fashion and to report to 
scheduled VA examinations.  

The Board notes that the RO made every reasonable attempt to 
comply with the Board's March 1997 remand and the veteran has 
failed in her corresponding duty.  However, since the initial 
remand made clear that the veteran's symptoms were 
neurological in nature and the September 1997 examiner 
concluded that neurological examination was necessary to 
adequately assess the veteran's disability, the Board finds 
that its appellate review has been frustrated.  Furthermore, 
the veteran was not officially informed of the consequences 
of failing to report for an examination in the supplemental 
statement of the case and the June 1998 letter is 
insufficient in this regard.  Hence, 38 C.F.R. § 3.655(b) may 
not presently be utilized by the Board.  As such, additional 
development is required.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:  

1.  The RO should arrange for the veteran 
to undergo a VA neurological examination 
(with at least 30 days notice) at a 
mutually convenient time, and she should 
be fully advised of the consequences of 
failing to report for such examination 
(i.e., reference to 38 C.F.R. § 3.655(b).  
The examiner should refer to the Board's 
previous remand in March 1997 and provide 
all the requested information.  
Notification to the veteran of the 
scheduled appointment should be 
documented in the record.  

2.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
a rating in excess of 20 percent for Lyme 
disease.  If it remains denied, the 
veteran should be provided an appropriate 
supplemental statement of the case 
(including reference to 38 C.F.R. 
§ 3.655(b) if relevant) and given the 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until she is notified.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


